75 Ill. App. 2d 342 (1966)
221 N.E.2d 28
People of the State of Illinois, Plaintiff-Appellee,
v.
George Williams, Defendant-Appellant.
Gen. No. 50,371.
Illinois Appellate Court  First District, First Division.
October 3, 1966.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall A. Patner, Frederick F. Cohn and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Joel M. Flaum, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE MURPHY.
Judgment of conviction affirmed.
Not to be published in full.